OVERTON, Justice.
This is a petition to review that portion of the First District Court of Appeal’s decision in G. A. v. State, 891 So.2d 720 (Fla. 1st DCA 1980), which was certified to us as being in conflict with R. J. B. v. State, 394 So.2d 126 (Fla. 5th DCA 1980). The sole issue certified is whether the district court had jurisdiction to entertain an interlocutory appeal from an order entered by the juvenile division of the circuit court waiving juvenile jurisdiction and certifying the juvenile for trial as an adult. The court below held that it had such jurisdiction. For the reasons expressed in our decision in R. J. B. v. State, 408 So.2d 1048 (Fla.1982), we disagree and hold that the district courts of appeal are without jurisdiction to review this type of order by interlocutory appeal.
We quash the decision of the district court in the instant case and remand for further proceedings consistent with this opinion.
It is so ordered.
ALDERMAN, C. J., and BOYD and Mc-DONALD, JJ., concur,
SUNDBERG, J., dissents.